     Case 2:17-cv-00544-WKW-WC Document 65 Filed 06/02/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JEFFREY THOMAS GOLA,                      )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )     CASE NO. 2:17-CV-544-WKW
                                          )               [WO]
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent.                 )

                  MEMORANDUM OPINION AND ORDER

      On April 21, 2020, the Magistrate Judge filed a Recommendation (Doc. # 64)

that Petitioner Jeffrey Gola’s pro se motion and amended motion to vacate, set aside,

or correct sentence under 28 U.S.C. § 2255 (Docs. # 2, 6) be denied. Petitioner did

not object to the Recommendation. However, he did timely object (Doc. # 62) to a

previously filed, but now withdrawn, Recommendation that was substantially the

same as the present Recommendation (Doc. # 61). In the interest of justice, the court

will address Petitioner’s objections as if they were filed to the most recent

Recommendation. Upon an independent and de novo review of the portions of the

Recommendation to which Petitioner has objected, see 28 U.S.C. § 636(b),

Petitioner’s objections are due to be overruled, and the Magistrate Judge’s

Recommendation is due to be adopted with modifications.
     Case 2:17-cv-00544-WKW-WC Document 65 Filed 06/02/20 Page 2 of 6




      Petitioner raises two objections. He first objects, (Doc. # 62, at 1–2), to the

Magistrate Judge’s alternative finding that Mr. Gola’s claim “that the Federal

Magistrates Act, 28 U.S.C. § 636, did not authorize the magistrate judge to conduct

his guilty plea proceeding . . . lacks merit,” (Doc. # 64, at 13 n.11). For the reasons

stated in the Recommendation, that objection is due to be overruled. See United

States v. Woodard, 387 F.3d 1329, 1332–33 (11th Cir. 2004).

      Petitioner also objects, (Doc. # 62, at 2–4), to the Magistrate Judge’s

recommendation that Mr. Gola’s case is untimely and that equitable tolling does not

apply, (Doc. # 64, at 6–13). Petitioner’s objection asserts the existence of a variety

of physical and mental health conditions, most of which were presented to and

considered by the Magistrate Judge. (See Doc. # 62, at 2, 3 (listing disabilities);

Doc. # 64, at 7 (summarizing the mental and physical disabilities presented to the

Magistrate Judge).) The conditions that Mr. Gola offers for the first time are not

supported by any citations to evidence, and Petitioner still fails to explain how any

of his conditions may have prevented him from filing during the entire one-year

limitation period. Mr. Gola’s objection that these conditions warrant equitable

tolling are generally meritless for the reasons stated in the Recommendation, but one

point requires further discussion.

      In his objection, Mr. Gola claims, for the first time and without supporting

documentation, that Steven Deem has been officially appointed by Ms. Jeanie Gola


                                          2
      Case 2:17-cv-00544-WKW-WC Document 65 Filed 06/02/20 Page 3 of 6




(Petitioner’s sister) and by a Federal Bureau of Prisons physician to serve as Mr.

Gola’s “proxy-guardian and inmate companion, as well as[] his legal advisor and

conductor of his post[-]trial [collateral] relief.” (Doc. # 62, at 2.) This statement is

at odds with Mr. Deem’s May 8, 2017 affidavit, in which Mr. Deem states, “I have

become, in a sense, [Mr. Gola’s] proxy guardian, not by appointment by the BOP,

but because of necessity of human decency, and to appease my own sinse [sic]

morality.” (Doc. # 2-7, at 2.) Mr. Gola argues that he was unable to “pursue his

legal rights” at any point “before the appointment of his proxy-guardian.” (Doc.

# 62, at 3.) Notably, Mr. Gola does not state the date upon which this alleged

appointment occurred. Mr. Deem’s alleged appointment cannot be recognized as

authentic upon this bare assertion.

       Even if this assertion were true and if Mr. Gola could not file a habeas petition

before Mr. Deem entered his life, Mr. Gola’s claim for tolling would be unavailing.

Mr. Deem’s affidavit states that he and Mr. Gola became “cellies” on or about

December 1, 2014. (Doc. # 2-7, at 2.) Contrary to the Recommendation, (Doc. # 64,

at 6), the statute of limitations period began to run on February 27, 2014, the date

upon which the judgment authorizing Petitioner’s confinement became final, 1 not



       1
           Pursuant to Federal Rule of Appellate Procedure 4, Petitioner’s conviction became final
fourteen days after the written judgment was entered on the docket. Fed. R. App. P. 4(b)(1)(A),
(6) (“In a criminal case, a defendant's notice of appeal must be filed in the district court within 14
days after the later of: (i) the entry of either the judgment or the order being appealed; or (ii) the
filing of the government's notice of appeal. . . . (6) A judgment or order is entered for purposes of
                                                  3
      Case 2:17-cv-00544-WKW-WC Document 65 Filed 06/02/20 Page 4 of 6




the date upon which his modified restitution order became final. See Patterson v.

Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1325 (11th Cir. 2017) (en banc) (“A

petition is not second or successive if it challenges a ‘new judgment’ issued after the

prisoner filed his first petition, but the new judgment must be a ‘judgment

authorizing the prisoner’s confinement.’” (quoting Magwood v. Patterson, 561 U.S.

320, 324, 332 (2010))); id. at 1326–27 (“The relevant question is not the magnitude

of the change [to Petitioner’s sentence], but the issuance of a new judgment

authorizing the prisoner’s confinement.); Insignares v. Sec’y, Fla. Dep’t of Corr.,

755 F.3d 1273, 1281 (11th Cir. 2014) (indicating, in a 28 U.S.C. § 2244 case, that

the Antiterrorism and Effective Death Penalty Act’s provisions regarding second or

successive petitions and regarding the statute of limitations use the same definition

of “judgment”); see also Manrique v. United States, 137 S. Ct. 1266, 1273 (2017)

(“[D]eferred restitution cases involve two appealable judgments, not one.”).

Therefore, Mr. Gola had access to Mr. Deem’s services for just under three months

of the one-year period, which undercuts Mr. Gola’s claim that he diligently pursued

his rights and that extraordinary circumstances prevented him from timely filing

during that time span.




this Rule 4(b) when it is entered on the criminal docket.”). Petitioner’s judgment was signed on
February 12, 2014, but was not entered until the following day. United States v. Jeffrey Thomas
Gola, No. 2:13-cr-114-WKW, Doc. # 32 (criminal judgment).

                                               4
      Case 2:17-cv-00544-WKW-WC Document 65 Filed 06/02/20 Page 5 of 6




       Even if the limitations period were tolled until the date that Mr. Gola filed his

first postconviction motion, July 6, 2016, or his second postconviction motion, July

23, 2016, the one-year period would have run before Mr. Gola filed this action on

July 25, 2017.2 See United States v. Jeffrey Thomas Gola, No. 2:13-cr-114-WKW,

Docs. # 53, 55 (containing the first and second postconviction motions). In light of

this evidence and for the reasons stated in the Recommendation, Mr. Gola has not

alleged specific facts which, if true, would establish that he pursued his rights

diligently nor that extraordinary circumstances prevented timely filing. See Holland

v. Florida, 560 U.S. 631, 649 (2010). He is not entitled to equitable tolling or to an

evidentiary hearing.

       Accordingly, it is ORDERED as follows:

       1.      The Magistrate Judge’s Recommendation (Doc. # 64) is ADOPTED

               with modifications;

       2.      Petitioner’s objections (Doc. # 62) are OVERRULED;

       3.      Petitioner’s motion and amended motion under 28 U.S.C. § 2255

               (Docs. # 2, 6) are DENIED.




       2
          Under the “prison mailbox rule” and absent evidence to the contrary, the court deems
Mr. Gola’s motions filed on the dates he signed them. See Washington v. United States, 243 F.3d
1299, 1301 (11th Cir. 2001) (“Under the mailbox rule, the burden is on prison authorities to prove
the date a prisoner delivered his documents to be mailed. Absent evidence to the contrary in the
form of prison logs or other records, we will assume that Washington's motion was delivered to
prison authorities the day he signed it, October 6, 1998.”) (internal citation omitted).

                                                5
     Case 2:17-cv-00544-WKW-WC Document 65 Filed 06/02/20 Page 6 of 6




      A final judgment will be entered separately.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).        This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a

petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 2255

motion debatable, a certificate of appealability is DENIED.

      DONE this 2nd day of June, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE



                                          6
